Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT PIERCE DIVISION

 RODNEY A. MELLETTE, individual,

              Plaintiff,
  vs.                                                  Case No.__________________
 DIVERSIFIED WELDING, INC.,
 a Florida Profit Corporation,

              Defendant.
 _____________________________/
                                      COMPLAINT
        Plaintiff, RODNEY A. MELLETTE, sues Defendant, DIVERSIFIED WELDING,
 INC., a Florida Profit Corporation, and states as follows:
                                     JURISDICTION

        Jurisdiction in this Court is proper under 29 U.S.C. §201, et.seq. and 42 U.S.C.
 §2000e-5(f)(3).
                                        VENUE

        Venue is proper in this Court as the Plaintiff resides within the Southern
 District of Florida and Defendant maintains business operations within the District.

                               CONDITIONS PRECEDENT

        All conditions precedent to this suit have been met. Specifically, Plaintiff
 filed a Charge of Discrimination with the Equal Employment Opportunity
 Commission, which was dual filed with the Florida Commission on Human



                                            1
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 2 of 7




 Relations. Plaintiff received a Right to Sue dated May 14, 2019, which he received
 via certified mail on May 18, 2019 and filed this suit within 90 days of receipt.

                                         PARTIES

       1.      Plaintiff, RODNEY A. MELLETTE, is a citizen of the State of Florida,
 residing in Okeechobee County.
       2.      Defendant, DIVERSIFIED WELDING, INC., is a for-profit business that
 provides welding services to industrial facilities, such as Florida Power and Light
 (“FPL”).
                                    FACTUAL ALLEGATIONS
       3.      In 2016, Defendant was awarded a contract to perform welding
 services related to solar panels at FPL.
       4.      Due to his knowledge and experience in the solar field, Plaintiff was
 hired by Defendant in June 2016.
       5.      Plaintiff was assigned as a site supervisor at the FPL power facility in
 Indiantown.
            COUNT I-FAIR LABOR STANDARDS ACT OVERTIME VIOLATION
       6.      The foregoing paragraphs are hereby incorporated by reference into
 this Count as if fully stated herein.
       7.      While working for Defendant, Plaintiff was an "employee" within the
 meaning of the Fair Labor Standards Act (“FLSA”).
       8.      Defendant is an “employer” as defined by 29 U.S.C. §203(d).
       9.      During Plaintiff’s employment, Defendant was, and continues to be,
 an “enterprise engaged in commerce” within the meaning of the FLSA.




                                            2
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 3 of 7




       10.    Based on information and belief, the annual gross revenue of
 Defendant is in excess of $500,000.00 per annum.
       11.    Although Plaintiff was designated as a “supervisor” he did not meet
 the requisite duties to be exempt from the payment of overtime under the law.
       12.    Plaintiff was told that he had the authority to hire, fire and discipline
 employees, however, he was directed not to hire anyone that was white. When
 this statement was made, Plaintiff inquired as to why since he is white. In response,
 Plaintiff was told the Defendant needed someone with his particular experience in
 the solar field. After he was terminated, Plaintiff was replaced by a Hispanic.
       13.    During his employment, Plaintiff terminated two individuals. His
 decision in both cases were overturned.
       14.    When Plaintiff disciplined employees, his decision was overturned
 completely, or the discipline was reduced.
       15.    Plaintiff was not even permitted to schedule the particular time at
 which employees would take breaks.
       16.    Based on the foregoing, Plaintiff’s primary duty was not management
 and therefore, he did not meet the executive exemption to the requirement to be
 paid overtime under the FLSA.
       17.    Plaintiff was improperly treated as exempt from overtime and was
 scheduled to work 50 hours per week.
       18.    Since Plaintiff did not meet the exemption and should have been paid
 overtime.
       19.    Accordingly, Plaintiff is owed ½ time for all hours he worked over 40 in
 a workweek.

       WHEREFORE, Plaintiff, seeks judgment against the Defendant as follows:

                                           3
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 4 of 7




              a) An award of compensatory damages for the unpaid overtime wages
                 owed to Plaintiff pursuant to 29 U.S.C. §216(b);
              b) An award of liquidated damages in the amount equal to the award of
                 compensatory damages pursuant to 29 U.S.C. §216(b);
              c) Judgment that Defendants’ violations were willful;
              d) An award of reasonable attorney’s fees and costs incurred by Plaintiff
                 in bringing this action; and
              e) All such further relief as the Court deems just and equitable.

                    COUNT II-DISCRIMINATION UNDER TITLE VII
        20.      Plaintiff incorporates paragraphs 1 through 5 as if fully stated herein.
        21.      While working for Defendant, Plaintiff was an employee within the
 meaning of Title VII.
        22.      Defendant is an “employer” as defined by 42 U.S.C. §2000e(b).
        23.      Although Plaintiff is white, he was directly told by George Weldon and
 Gabriel Sanibol, the owners of Defendant Diversified Welding, statements to the
 effect that the “company does not hire white people to work in the field, they only
 like to hire Spanish workers.” When statements like this were made, Plaintiff
 inquired as to why since he is white and working in the field. In response, Plaintiff
 was told the Defendant needed someone with his particular skill and experience in
 the solar field.
        24.      Although Plaintiff worked in his position for almost 2 ½ years with no
 prior discipline or complaints, he was suddenly terminated on October 25, 2018 for
 not being a “people person.”
        25.      At the time of his termination, Plaintiff was qualified to perform his
 position.

                                                4
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 5 of 7




       26.    After he was terminated, Plaintiff was replaced by a Hispanic whom
 Plaintiff had trained and, therefore, the person who replaced him had less
 experience than Plaintiff.
       27.    On May 29, 2018, Plaintiff was provided with an “Active Employee
 Worksheet identifying 60 current employees 4 of whom were white, this included
 the president and his wife. The other 56 employees were Hispanic.
       28.    Defendant takes the position that the majority of its workforce is
 Hispanic because that is the makeup of Indiantown. However, Defendant hired
 from several areas, including Okeechobee, Clewiston and Belle Glade. These areas
 are not primarily Hispanic. Additionally, Defendant took specific steps to avoid
 hiring white employees.

          WHEREFORE, Plaintiff demands damages for lost wages, benefits, front

 pay and other remuneration; all other compensatory damages allowable under

 law; stress, anxiety, emotional distress damages; punitive damages; prejudgment

 and post judgment interest; attorney’s fees and costs; and any other relief the

 Court deems just and proper.

        COUNT III-DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT

       29.    Plaintiff incorporates paragraphs 1 through 5 and 20 through 28 as if
 fully stated herein.
       30.    The Florida Civil Rights Act (FCRA), Fla. Stat. §760.10 et. seq. was
 patterned after Title VII. Federal and Florida courts have held that claims under the
 FCRA are analyzed in the same manner as claims brought under Title VII, and
 decisions construing Title VII are directly applicable when considering claims of

                                           5
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 6 of 7




 discrimination under the FCRA. Grant v. Miami-Dade Cty., 2014 U.S. Dist. LEXIS
 182583, at *8 (S.D. Fla. 2014); Jiles v. United Parcel Serv., Inc., 360 Fed. Appx. 61,
 62 (11th Cir. 2010) (citing Harper v. Blockbuster Entm't Corp., 139 F.3d 1385, 1387
 (11th Cir. 1998); see also Wilbur v. Correctional Servs. Corp, 393 F.3d 1192, 1195
 n.1 (11th Cir. 2004) (noting in case arising under both Title VII and FCRA that no
 independent analysis of claim under FCRA is necessary).
       31.    Defendant’s conduct towards Plaintiff as described heretofore in this
 Complaint is a violation of Fla. Stat. §760.10.

          WHEREFORE, Plaintiff demands damages for lost wages, benefits, front

 pay and other remuneration; all other compensatory damages allowable under

 law; stress, anxiety, emotional distress damages; punitive damages; prejudgment

 and post judgment interest; attorney’s fees and costs; and any other relief the

 Court deems just and proper.


                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                    REMAINDER OF PAGE LEFT BLANK IBTENTIONALLY




                                            6
Case 2:19-cv-14285-KMM Document 1 Entered on FLSD Docket 08/13/2019 Page 7 of 7




 Dated: August 13, 2019             Respectfully submitted,


                                    /s/Beth Coke
                                    Beth Coke
                                    Fla. Bar. #70726
                                    Beth@cokeemploymentlaw.com
                                    Coke Employment Law
                                    131 N. 2nd Street, Suite 204
                                    Fort Pierce, Fl. 34950
                                    Telephone: (772) 252-4230
                                    Facsimile: (772) 252-4575
                                    Attorney for Plaintiff




                                       7
